USCA11 Case: 21-10453     Date Filed: 01/06/2022   Page: 1 of 17




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10453
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL DAVID HARRISON,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:19-cr-00252-WWB-GJK-1
                   ____________________
USCA11 Case: 21-10453         Date Filed: 01/06/2022   Page: 2 of 17




2                      Opinion of the Court                21-10453


Before WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.
PER CURIAM:
       Defendant Michael Harrison appeals his conviction for
knowingly transporting child pornography and his resulting 292-
month sentence. On appeal, Harrison argues that the district court
abused its discretion during his trial by not instructing the jury on
possession of child pornography, which he claims was a lesser-in-
cluded offense. Next, he argues that he received ineffective assis-
tance of trial counsel in violation of the Sixth Amendment. He also
argues that the district court abused its discretion by imposing a
sentence that is both procedurally and substantively unreasonable.
After careful review, we conclude that the district court did not
abuse its discretion either in instructing the jury or in sentencing
Harrison. We decline to address Harrison’s ineffective assistance
claim on direct appeal. For the following reasons, we affirm in part
and dismiss in part.
                         I.      BACKGROUND
A.    Harrison’s Arrest and Trial
       This case began with an inspection by customs officials after
Harrison returned to the United States from a cruise. As part of this
inspection, the customs officials examined Harrison’s laptop com-
puter. The examination revealed several videos that included child
pornography. A DHS agent then conducted an interview with Har-
rison. Harrison told the DHS agent that he had traveled from
USCA11 Case: 21-10453              Date Filed: 01/06/2022    Page: 3 of 17




21-10453                     Opinion of the Court                       3

Nevada to Florida to go on the cruise. During the interview, the
DHS agent told Harrison that customs officials had found child por-
nography on his computer. Harrison expressed no surprise at this
information. At some point afterward, he admitted to download-
ing the videos onto his computer.
       A grand jury indicted Harrison for one count of transporta-
tion of child pornography in violation of 18 U.S.C. § 2252A(a)(1).
Before trial, both Harrison and the government jointly proposed
that the district court instruct the jury according to the Eleventh
Circuit’s pattern jury instruction for the transportation of child por-
nography. Harrison then filed additional proposed jury instruc-
tions, requesting that the district court instruct the jury using the
Eleventh Circuit’s special instruction for a lesser-included offense,
the instruction on receiving, possessing, or distributing child por-
nography, and the special instruction for possession of child por-
nography.
       At trial, a customs agent testified that she had discovered
child pornography on Harrison’s laptop. The government pre-
sented evidence that Harrison traveled from Nevada to Arizona
and then to Florida. Before closing arguments, Harrison requested
that the jury receive instructions on “the lesser included offense of
possession of child pornography.” Doc. 119 at 60. 1 The govern-
ment opposed the request, arguing that a jury could not rationally
find that Harrison knowingly possessed child pornography but did

1   “Doc.” numbers refer to district court docket entries.
USCA11 Case: 21-10453        Date Filed: 01/06/2022      Page: 4 of 17




4                       Opinion of the Court                 21-10453

not knowingly transport it. The district court denied Harrison’s re-
quest to include the instruction because it did not believe that pos-
session of pornography was “a lesser included offense in the con-
text of this case.” Id. at 67. At the conclusion of the trial, the jury
found Harrison guilty of transporting child pornography.
B.     Harrison’s Sentencing
       Before Harrison’s sentencing, a probation officer prepared a
Presentence Investigation Report (“PSR”). The probation officer
determined that Harrison’s base offense level was 22 under
U.S.S.G. § 2G2.2(a)(2). Harrison received a two-level increase un-
der § 2G2.2(b)(2) because his offense involved material depicting a
minor under the age of twelve. The probation officer then applied
a four-level increase under § 2G2.2(b)(4) because the material por-
trayed sadistic or masochistic conduct. Next, the probation officer
added a five-level increase under § 2G2.2(b)(5) because Harrison
previously had been convicted of sexually abusing children. The
probation officer also added a two-level increase under
§ 2G2.2(b)(6) because Harrison used his laptop to commit the of-
fense. Finally, the probation officer applied a five-level increase be-
cause the offense involved more than 600 images. The probation
officer calculated Harrison’s total offense level as 40.
       The probation officer assigned Harrison a criminal history
score of four, resulting in a criminal history category of III. The
probation officer based this score on Harrison’s 2009 conviction for
three counts of oral copulation with a person under 16, two counts
of lewd act on a child, and one count of meeting with a minor for
USCA11 Case: 21-10453        Date Filed: 01/06/2022     Page: 5 of 17




21-10453               Opinion of the Court                         5

lascivious acts and Harrison’s 2013 conviction for theft. The PSR
also listed several other arrests from the late 1980s and early 1990s.
       Based upon Harrison’s total offense level and his criminal
history category, the probation officer determined under U.S.S.G.
§ 5G1.1(a) that Harrison’s guideline imprisonment range was 360
months to life. This exceeded the statutory maximum for Harri-
son’s offense, which was 40 years. Thus, Harrison’s guideline range
became 360 to 480 months. The probation officer recommended a
sentence of 400 months.
       At sentencing, Harrison made no objections to any of the
facts in the PSR or to the PSR’s application of the Sentencing
Guidelines, so the Court adopted this information. During his allo-
cution, Harrison stated that he had gone to trial because the gov-
ernment offered him no plea deal. The district court then asked
him whether he had considered “pleading straight up.” Doc. 120 at
10. Harrison replied that he was unaware he had that option. Har-
rison then stated that if he had known he could have pled guilty
earlier, “we probably wouldn’t be sitting here right now.” Id. at 11.
The district court asked Harrison’s attorney whether she had ex-
plained to Harrison that he could plead guilty without an offer
from the government. Harrison’s attorney responded that she nor-
mally discussed with her clients that taking responsibility would
impact sentencing and that she recalled generally talking about that
with Harrison. She also said she “was under the impression” that
Harrison understood he could plead guilty without a plea deal. Id.
at 29.
USCA11 Case: 21-10453        Date Filed: 01/06/2022      Page: 6 of 17




6                       Opinion of the Court                 21-10453

        The district court asked Harrison whether he had discussed
pleading guilty with his attorney. Harrison stated that he could not
recall. He then stated that he had never spoken with his attorney
about pleading guilty without a plea deal with the government.
Harrison further stated that his attorney showed him a chart with
his possible sentencing ranges, but he did not know that if he lost
at trial, he would face 30 to 40 years in prison. Harrison reiterated
that he probably would have pled guilty without a plea deal if he
had known it was an option. Shortly afterward, he told the district
court that the government misled the jury by presenting an edited
version of one of his interviews.
       After listening to Harrison and his attorney, the district court
had “some concerns that perhaps Mr. Harrison may not have been
fully aware that he could plead to the Court and get that acceptance
of responsibility.” Id. at 50. The district court granted a two-level
deduction for acceptance of responsibility to “resolve” any mis-
communication between Harrison and his attorney about Harri-
son’s ability to plead guilty. Id. This deduction reduced Harrison’s
total offense level to 38, resulting in a guideline range of 292 to 365
months’ imprisonment.
        In considering Harrison’s sentence, the Court noted that
Harrison was a good son who had a lot of good qualities, but the
district court had “some real concerns” that he was a convicted sex
offender. Id. at 52. The district court sentenced Harrison to 292
months in prison. The district court stated that it had considered
the advisory sentencing guidelines and the factors identified in 18
USCA11 Case: 21-10453           Date Filed: 01/06/2022   Page: 7 of 17




21-10453               Opinion of the Court                         7

U.S.C. § 3553 and found the sentence to be sufficient but not
greater than necessary to meet the purposes set forth in 18 U.S.C.
§ 3553(a)(2). Harrison did not object to his sentence.
      Harrison appealed his sentence to this Court.
                 II.    STANDARD OF REVIEW
        Multiple standards of review govern this case. “We review a
district court’s refusal to give a requested instruction for abuse of
discretion.” United States v. Gutierrez, 745 F.3d 463, 469 (11th Cir.
2014). “We will leave undisturbed a district court’s ruling unless we
find that the district court has made a clear error of judgment, or
has applied the wrong legal standard.” United States v. Whitman,
887 F.3d 1240, 1246 (11th Cir. 2018) (alterations adopted) (internal
quotation marks omitted). Next, “[w]e will not generally consider
claims of ineffective assistance of counsel raised on direct appeal
where the district court did not entertain the claim nor develop a
factual record.” United States v. Bender, 290 F.3d 1279, 1284 (11th
Cir. 2002). Lastly, we review the reasonableness of a sentence for
abuse of discretion. United States v. Taylor, 997 F.3d 1348, 1352
(11th Cir. 2021).
                         III.      ANALYSIS
       Harrison raises three issues on appeal. First, he contends that
the district court abused its discretion by declining to instruct the
jury on the offense of possession of child pornography. Second, he
argues that he received ineffective assistance of counsel in violation
of the Sixth Amendment. Third, he asserts that the district court
USCA11 Case: 21-10453       Date Filed: 01/06/2022     Page: 8 of 17




8                      Opinion of the Court                21-10453

abused its discretion in sentencing him to 292 months in prison be-
cause the sentence is both procedurally and substantively unrea-
sonable. We address these issues in turn.
A.    The District Court’s Jury Instructions
       Before trial, Harrison requested that the district court in-
struct the jury on possession of child pornography under 18 U.S.C.
§ 2252A(5)(B), which he claimed was a lesser-included offense of
transportation of child pornography. A “lesser-included offense is
one that has elements that are a subset of the elements of a more
serious crime.” United States v. Colston, 4 F.4th 1179, 1189 (11th
Cir. 2021). Harrison contends that the district court abused its dis-
cretion by not instructing the jury on possession of child pornogra-
phy.
       To show that the district abused its discretion, Harrison
must satisfy a two-part test. United States v. Williams, 197 F.3d
1091, 1095 (11th Cir. 1999). “First, he must show that the charged
offense encompasses all of the elements of the lesser offense (the
‘elements’ test).” Id. “Second, he must establish that the district
court abused its discretion in failing to give the instruction” be-
cause “the evidence would permit the jury rationally to acquit the
defendant of the greater, charged offense and convict him of the
lesser.” Id. Harrison cannot satisfy this burden.
      The first part of the inquiry—the elements test—requires us
to examine the elements for transportation of child pornography
and the elements of possession of child pornography. Under 18
USCA11 Case: 21-10453       Date Filed: 01/06/2022    Page: 9 of 17




21-10453               Opinion of the Court                       9

U.S.C. § 2252A(a)(1), a person is guilty of transportation of child
pornography if the government proves he “knowingly mail[ed], or
transport[ed] or ship[ped] using any means or facility of interstate
or foreign commerce or in or affecting interstate or foreign com-
merce by any means, including by computer, any child pornogra-
phy.” 18 U.S.C. § 2252A(a)(1). To be convicted for possession of
child pornography, the government must prove that a person
“knowingly possesse[d], or knowingly accesse[d] with intent to
view” media “that contains an image of child pornography that has
been mailed, or shipped or transported using any means or facility
of interstate or foreign commerce or in or affecting interstate or
foreign commerce.” Id. § 2252A(a)(5)(B). In United States v. Little,
we examined 18 U.S.C. § 2252, which contains very similar statu-
tory language to 18 U.S.C. § 2252A. 864 F.3d 1283, 1288 n.1 (11th
Cir. 2017); compare 18 U.S.C. § 2252A with 18 U.S.C. § 2252. That
case is instructive.
       In a footnote in Little, we addressed whether an individual’s
conviction for both possession and transportation of child pornog-
raphy under § 2252 violated the Fifth Amendment’s Double Jeop-
ardy Clause. Little, 864 F.3d at 1288 n.1. We first noted that the
Double Jeopardy Clause is only implicated “when one act is a lesser
included offense of the other.” Id. (internal quotation marks omit-
ted). We then stated that the transportation and possession of-
fenses “each required proof of a fact that the other did not.” Id.
Specifically, the transportation offense required the government to
show that the individual transported the child pornography
USCA11 Case: 21-10453       Date Filed: 01/06/2022    Page: 10 of 17




10                     Opinion of the Court                21-10453

through interstate commerce. Id. In contrast, the possession of-
fense required the government show that the individual possessed
pornography “that had already been transported using a means or
facility of interstate commerce.” Id. (emphasis omitted). The Court
concluded that the possession offense was not a lesser-included of-
fense.
        Although Little involved a Double Jeopardy question, an-
swering the question required us to determine whether possession
of child pornography is a lesser-included offense to transportation
of child pornography, the same issue before us here. Under
§ 2252A(a)(1), to be convicted of transportation of child pornogra-
phy an individual has to mail, transport or ship child pornography
through any means of interstate commerce. 18 U.S.C.
§ 2252A(a)(1). In contrast, to be convicted of possession of child
pornography under § 2252A(a)(5)(B) a person must possess child
pornography “that has been” mailed, shipped, or transported by
means of interstate commerce. Id. § 2252A(5)(B). Thus, here, just
like in Little, § 2252A’s transportation offense does not encompass
all the elements of the possession offense. Because Harrison cannot
establish the elements-test portion of the two-part inquiry, his jury
instruction argument must fail.
        Harrison’s reliance on the unpublished, nonbinding case of
United States v. Brooks, 648 F. App’x 791 (11th Cir. 2016), does not
change our view. In that case, a panel of this Court reviewed a dis-
trict court’s decision not to dismiss a transportation of pornogra-
phy charge. Brooks, 648 F. App’x at 795–96. In a one-sentence
USCA11 Case: 21-10453       Date Filed: 01/06/2022    Page: 11 of 17




21-10453               Opinion of the Court                       11

footnote, the panel stated, “The jury acquitted [the defendant] of
the transportation charge and convicted him, instead of the lesser-
included offense of possession of child pornography.” Id. at 796 n.5.
        Although the statement in Brooks suggests that the panel
viewed possession as a lesser-included offense, we are not per-
suaded. In Brooks, there was no issue of whether the district court
appropriately instructed the jury on possession, so the panel had
no reason to examine that question. In addition, the case provided
no explanation for why possession of child pornography is a lesser
offense to transportation of child pornography. Without an expla-
nation, Brooks does nothing to persuade us that possession is a
lesser-included offense even though it fails the elements test.
       For these reasons, we conclude that the district court did not
abuse its discretion in declining to instruct the jury on the offense
of possession of child pornography.
B.    Ineffective Assistance of Counsel
       Harrison also argues that he received ineffective assistance
of counsel. Specifically, he argues that his trial counsel never ad-
vised him that he could plead guilty even though the government
offered no plea deal. We decline to address this claim in this direct
appeal.
       “Generally, we do not review an ineffective assistance of
counsel claim raised on direct appeal” unless “the district court has
entertained the claim” and sufficiently developed the record.
United States v. Smith, 983 F.3d 1213, 1220 (11th Cir. 2020). Filing
USCA11 Case: 21-10453      Date Filed: 01/06/2022     Page: 12 of 17




12                     Opinion of the Court               21-10453

a motion to vacate sentence under 28 U.S.C. § 2255 is the preferred
method for bringing an ineffective assistance of counsel claim even
when the record provides some indication that an attorney’s per-
formance was deficient. United States v. Patterson, 595 F.3d 1324,
1328–29 (11th Cir. 2010). A hearing on a § 2255 motion provides
counsel whose performance is at issue the opportunity to testify
and explain “whether a seemingly unusual or misguided action by
counsel had a sound strategic motive or was taken because the
counsel’s alternatives were even worse.” Massaro v. United States,
538 U.S. 500, 505 (2003).
       In this case, the record is unclear about what Harrison knew
about his ability to plead guilty. There is some evidence that Har-
rison’s attorney did not inform him that he could plead guilty with-
out an offer from the government. Harrison told the district court
that he did not receive this information from his attorney. But Har-
rison also told the district court that his attorney presented him
with a chart showing the different possible sentencing ranges he
could receive. Harrison’s attorney told the district court that she
thought Harrison knew that he could plead guilty.
       Moreover, in his sentencing hearing, Harrison did not make
clear that he would have pled guilty if he had known he could. Har-
rison told the district court several times only that he probably
would have pled guilty. At one point during the hearing, he in-
formed the district court that he would have pled guilty. But
shortly after saying this, Harrison appeared to contest his guilt by
disputing evidence that the government presented against him at
USCA11 Case: 21-10453       Date Filed: 01/06/2022     Page: 13 of 17




21-10453               Opinion of the Court                        13

trial. Based upon all these facts, it is unclear what Harrison knew
about his ability to plead guilty and whether he would have pled
guilty absent a plea offer if he had known that he could.
        Given the insufficiently developed record in this case, a dis-
trict court is in a much better position to decide these questions
upon the filing of a § 2255 motion. See United States v. Khoury,
901 F.2d 948, 969 (11th Cir. 1990) (holding that the record was in-
sufficiently developed to address the ineffective assistance of coun-
sel claim and dismissing without prejudice). Thus, we dismiss this
claim without prejudice to any remedy Harrison may have under
§ 2255.
C.    The Procedural and Substantive Reasonableness of Harri-
      son’s Sentence
       Harrison next argues that his sentence is procedurally and
substantively unreasonable. He asserts that his sentence is proce-
durally unreasonable because the district court should have re-
duced his offense level by three points instead of two points for ac-
ceptance of responsibility. He also contends that his sentence was
substantively unreasonable because the district court placed too
much weight on his prior conviction. We find neither argument
persuasive.
      As to Harrison’s procedural unreasonableness argument,
the Sentencing Guidelines provide that a district court may reduce
a defendant’s offense level by two points if “the defendant clearly
demonstrates acceptance of responsibility for his offense.” U.S.S.G.
USCA11 Case: 21-10453       Date Filed: 01/06/2022     Page: 14 of 17




14                     Opinion of the Court                 21-10453

§ 3E1.1(a). The district court also may deduct an additional point
off the defendant’s offense level for accepting responsibility if the
government files a motion “stating that the defendant has assisted
authorities in the investigation or prosecution of his own miscon-
duct.” Id. § 3E1.1(b). The district court applied the two-level reduc-
tion because it had concerns about whether Harrison knew he
could plead guilty. Harrison argues that the district court erred by
not granting the additional one-level reduction as well. In response,
the government argues that because it did not move for Harrison
to receive the additional one-point reduction, the district court
could not grant it.
        We recently examined U.S.S.G. § 3E1.1(b) in United States
v. Johnson, 980 F.3d 1364 (11th Cir. 2020). In Johnson, the defend-
ant pled guilty, but the government did not move for the one-level
sentence reduction because the defendant had obstructed justice
by talking to a potential witness before agreeing to plead guilty.
Johnson, 980 F.3d at 1372. On appeal, the defendant argued that
the district court erred by not forcing the government to move for
the reduction. Id. at 1378. We reviewed the district court’s decision
for plain error because the defendant did not object to it at sentenc-
ing. Id. After reviewing caselaw from our sister circuits, we deter-
mined that the government could not base its refusal to move for
a one-level reduction on a defendant’s decision to retain her appel-
late rights. Id. at 1385. We then concluded that the law did not
clearly foreclose the government from giving any other reason to
refuse moving for the reduction. Id. We affirmed the defendant’s
USCA11 Case: 21-10453        Date Filed: 01/06/2022     Page: 15 of 17




21-10453                Opinion of the Court                        15

sentence because “the district court did not plainly error by failing
to sua sponte require the [g]overnment to move for the additional
one-level reduction, notwithstanding [d]efendant’s obstruction of
justice.” Id.
        In this case, Harrison did not object to the district court’s
failure to apply the additional one-level reduction for accepting re-
sponsibility. Thus, like in Johnson, we apply plain error review.
“‘Plain’ error means that the legal rule is clearly established at the
time the case is reviewed on direct appeal.” United States v. Hesser,
800 F.3d 1310, 1325 (11th Cir. 2015). Under Johnson, the govern-
ment cannot base its refusal to move for a one-level reduction on
the defendant’s decision to retain her appellate rights, but “nothing
else is clear” as to “what other grounds can justify the Govern-
ment’s refusal to make a § 3E1.1(b) motion.” Johnson, 980 F.3d at
1385. Moreover, Harrison points to no caselaw establishing that a
district court must apply the additional one-level reduction for ac-
ceptance of responsibility when a defendant indicates that he did
not understand that he could plead guilty. For these reasons, the
district court did not plainly error by failing to apply the additional
one-level reduction.
       Harrison also argues that his sentence was substantively un-
reasonable because the “court weighed too heavily Mr. Harrison’s
prior convictions” and did not appropriately account for his re-
morse or his “personal history and characteristics.” Appellant Br. at
52. Again, we disagree.
USCA11 Case: 21-10453        Date Filed: 01/06/2022     Page: 16 of 17




16                      Opinion of the Court                 21-10453

        The district court must impose a sentence that is sufficient,
but not greater than necessary, to comply with the purposes listed
in 18 U.S.C. § 3553(a)(2), including the need to reflect the serious-
ness of the offense, promote respect for the law, sufficiently punish
the offense, deter criminal conduct, and protect the public from the
defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). “A
district court abuses its considerable discretion and imposes a sub-
stantively unreasonable sentence only when it (1) fails to afford
consideration to relevant factors that were due significant weight,
(2) gives significant weight to an improper or irrelevant factor, or
(3) commits a clear error of judgment in considering the proper fac-
tors.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir.
2015) (internal quotation marks omitted). Though we “commit[]
to the sound discretion of the district court the weight to be ac-
corded to each § 3553(a) factor,” United States v. Perkins, 787 F.3d
1329, 1342 (11th Cir. 2015), the “district court’s unjustified reliance
on any one Section 3553(a) factor may be a symptom of an unrea-
sonable sentence,” United States v. Pugh, 515 F.3d 1179, 1191 (11th
Cir. 2008).
        The district court sentenced Harrison to 292 months in
prison. In determining Harrison’s sentence, the district court ex-
pressed concern that he was a convicted sex offender. The district
court also took into account that Harrison was a good son and
acknowledged that several individuals described him favorably in
letters. In addition, the district court stated that it had considered
all the § 3553 factors to impose a sentence that was “sufficient but
USCA11 Case: 21-10453       Date Filed: 01/06/2022     Page: 17 of 17




21-10453               Opinion of the Court                        17

not greater than necessary to comply with the statutory purposes
of sentencing.” Doc. 120 at 59. Harrison fails to show how the dis-
trict court abused its discretion in weighing these factors.
       Harrison’s sentence is well below the statutory maximum of
480 months, which “is an indicator of reasonableness.” United
States v. Goldman, 953 F.3d 1213, 1222 (11th Cir. 2020). His sen-
tence is also at the low end of his guideline range. And we “ordi-
narily expect that a sentence within the [g]uidelines is reasonable.”
United States v. Whyte, 928 F.3d 1317, 1338 (11th Cir. 2019).
        We conclude that Harrison’s sentence was within the range
of reasonable sentences dictated by the facts of the case. The dis-
trict court did not abuse its discretion in sentencing Harrison to 292
months.
                          IV.    CONCLUSION
       For the above reasons, we dismiss Harrison’s appeal to the
extent that he claims he received ineffective assistance of counsel.
As to his other challenges, we affirm.
      AFFIRMED IN PART, DISMISSED IN PART.